Reed, J.,
delivered the opinion of the court.
Appellant, the sheriff of Smith county, levied an execution issued on an enrolled judgment against appellee on certain cotton, the property of appellee. A replevin suit was filed by appellee to recover possession of the cotton. The circuit court gave a peremptory instruction to find for appellee.
It is contended that the judgment upon which the execution was issued is void. We find that the judgment was regular in all respects, reciting all necessary facts, including the proper service of summons upon defendant, to entitle the court to render the judgment. All presumptions of law are in favor of the correctness of judgments. The judgment in this case imports its verity, is conclusive in its character, and we decide cannot be attacked collaterally. Duncan v. McNeill, 31 Miss. 704; Cannon v. Cooper, 39 Miss. 784, 80 Am. Dec. 101; Vicksburg Gro. Co. v. Brennan, 20 South. 845.

Reversed cmd remanded.